Title: To George Washington from Aiguillon, 24 September 1792
From: Aiguillon, Armand-Désirée Duplessis-Richelieu d’Agenois, duc d’
To: Washington, George



Sir,
Zurich—[24 7bre 1792]the 4th year of french liberty

Permit a Frenchman, who loves liberty, and is forced to quit his Country—a prey to factions, to offer his homage to the respectable man who has given a free Constitution to America. Perhaps my name may have reached you. Perhaps you have sometimes heard me spoken of as the friend of Lafayette—faithful, like him, to the cause which he cherished—and like him prosecuted by those who would substitute for despotism the horrors of Anarchy.

I thought it my duty to quit my Country when all the oaths which attached me to it were violated. See the motives which decided me. You will find them with this which I have the honor to address to you. It will be sweet for me to obtain your suffrage—and to know that my conduct is approved by you. the esteem of Washington will console me in my retreat, under the prosecutions which I have suffered & the misfortunes which surround me. I pray you accept the homage of my veneration & attachment
 
Richelieu [d]’Aiguillon
  

P.S. I set out for London. Perhaps circumstances may conduct me to the land of liberty where you dwell. If you do me the honor to answer this, will you have the goodness to address your letter to London—to be left in the Post Office.

